Fourth Court of Appeals
                                San Antonio, Texas
                                    November 28, 2017

                                    No. 04-17-00035-CV

                          Robert MEDINA and Christina Medina,
                                     Appellants

                                             v.

                                  Timothy K. BOWERS,
                                        Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-11752
                        Honorable Michael E. Mery, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to December 18, 2017.

                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court